Title: To Thomas Jefferson from Thomas Attwood Digges, 4 August 1808
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Warburton Augt. 4. 1808
                  
                  I got to the City very soon after Your departure from it, and was vexd & sorry not to have taken my ride thither on the preceeding day. After selecting a few Ewes from Bowies flock, I went to get the promisd Lamb You So kindly offerd from Your mixd flock, takeing Mr. Cocking (a well informd English Farmer living in Washington) with me the better to choose its form & feel its Fleece, for wool is the primary object with me, and I think I can improve the staple of Your City flock by a cross upon a few of my mixd sort. 
                  Your absence however, and the want of penning them in the early part of that day made me defer it. I am going again in a day or two to the City and with the aid of Your Herdsman, & having Your permission so to do, I will take away one of the no-horned Ram Lambs—I do not care so much as You do for the many-horned sort, altho the old shetland is a very fine but a wicked fellow.
                  The ardour for Sheep improvement is becoming more & more the commendable persuit of our Farming Gentry, I am urging them to it all I can tho by indirect means. Those Gentlemen who have already obtaind a good Stock to work upon, (which in my present purview has been from the mixture of the marinos and persian upon a tolerable good Mount Vernon flock) seem to be more bent upon getting a good price for their top Rams than in immitating which You have for Years blended into your Neighbourhood by never cutting the Ram Lambs of the finer kinds but gratuitously offering them to Your Neighbouring freinds for Breeders:—hence I suppose Mr Coles obtaind his fine flock—the sample of which that He shewd me is inferior to none I have seen of late, save those of Chancellor Livingstons which You shewd me.
                  My avocations, and the continued vexations at the Fort (for I have them dayly, & too often nightly in the Robbery on my Garden & on my apple & Pear Trees) will I fear deprive me the gratification of seeing You at Montecello as I intended—May You long enjoy all the benefits & pleasures of that charming & healthy retreat.
                  I suppose my old friend & inmate Mr Brodie has been, or soon will be there to visit You. My Compliments & best wishes to Him, & should You see Him, be so kind as mention there have been no Engh Lettrs. for Him altho I recd a large packet by the Osage.—also that I am in no kind of want of my horse & that He may use Him as he lists. I fear the late heavy rains (wch had become much want for the Indian Corn) and the now Dog day Star heats & calms had retarded His ride towards Staunton Charlottesville &ca.
                  Fort Warburton is progressing with more than heretofore celerity. Its circular stone front towards The City & south Ends faceing to Virginia is about ¾ths finishd, & will of course be more interesting to Your view when You return to Us than when You left the City: And the Engineer Lieut Bumford seems indefaticably assiduous about it—He is an inmate with me—sober very well directed & well informd. I have hardly ever seen so young a man so much up to his profession & he seems not to loose an hour for further improvements. I hope however This Fort, tho necessarily wanted, will not be put to hostile use while we live.   By my letters from England, together with a tolerable knowlege of things in that Country, I have every reason to believe that the John Bulls are not only uneasy but alarmd at the state of things, & that the thinking or sensible ones among them are now anxious to withdraw those unjustifiable Council orders, Edicts, &ca &ca. under which our trade has been so injurd & their own Exports so deminishd. Yet the Anglo Fœderal disturbers are more than ever at work (Electioneering perposes) to evince the policy of our joining “our dear old friends” at every risque. My creed is even yet to fight them both rather than join either. It looks as if the maddend king of Sweeden was galloping fast to his ruin; & I am sorry, very sorry for the fate of Spain, because the present situation of that kingdom may induce England to hit us a side blow by some act agt. the Florida’s.
                  Pray my Good Sir, if You can do it without much inconvenience, get your Gardiner to save me a little Spanish-Broom Seed—if but a pint it will be a treasure—It is valuable to sow upon waste spots for the winter food of Sheep.
                  My Compliments to all the branches of Your Family, supposing they are nearly all as usual about You, And believe me with great Esteem 
                  Your obligd & Obt. Sevt
                  
                     Thos Digges 
                     
                  
                  
                     P.S.
                     At Your request last summer I had a Survey made by Colo Gilpin & two platts made by Him of the courses & bearings of the Shores, & Level heights of the ground &ca at & adjacent to the Warburton Fort—Also men to stake out the Channel, its depths &ca. with a sketch drawing for the war office of the Banks & shape of the Channel. I have paid therefor, & shewd Genl Dearborn the Charge which He did not disprove or think extravagant, but said He must have it certified as an order from You—I am sorry to trouble You about it, but as I am giving in my other accots for Logs & poles found, Carting &ca &ca., should be obligd to You for the necessary order to attach to the accots. so sending in with their vouchers &ca
                  
                  
                     T D
                  
               